Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method of controlling a plurality of LEDs having a different colour or colour spectrum, the method comprising: receiving a desired colour set-point; determining a MacAdam ellipse for the desired colour set-point and particularly including “determining a required intensity or current for each of the plurality of LEDs so as to achieve the desired colour set-point; selecting a modified colour set-point based on the colour shift direction and the MacAdam ellipse; controlling the plurality of LEDs based on the modified colour set-point, wherein the modified colour set-point is selected in an opposite direction from the colour shift direction” as recited in claim 1 (claims 2-8 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, an LED driver configured to power a plurality of LEDs having a different colour or colour spectrum, the LED driver comprising:  a power converter configured to supply power to the plurality of LEDs and a control unit, the control unit comprising: an input terminal configured to receive an input signal representing a desired colour set-point and particularly including “select a modified colour set-point based on the colour shift direction and the MacAdam ellipse, in an opposite direction from the colour shift direction; determine a required supply current for each of the plurality of LEDs so as to achieve the modified colour set-point; determine a control signal for the power converter so as to generate the required supply currents; and wherein the control unit further comprises an output terminal for outputting the control signal to the power converter ”, as recited in claim 9 (claims 10-13 are allowable since they are dependent on claim 13).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844